Citation Nr: 1437315	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  03-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to medications taken for paranoid schizophrenia.

3.  Entitlement to service connection for lower lip numbness, to include as secondary to medications taken for paranoid schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to January 1976.

This appeal arose before the Board of Veterans' Appeals (Board) from October 2002 and September 2004 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA), Regional Office (RO).  The October 2002 decision had denied entitlement to service connection for the above-noted disorders.  The September 2004 rating action had found that no new and material evidence had been submitted to reopen the claim of entitlement to service connection for a low back disability.

The Veteran had testified before a Decision Review Office (DRO) at the RO in March 2005.  A transcript of this hearing has been associated with the claims folder.

In January 2011, the Board remanded this case for evidentiary development.  A review of the claims folder reveals that the remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (which states that "[A] remand by....the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").  Therefore, the Board may proceed with the adjudication of the Veteran's claims.

In June 2013, the Board issued a decision that reopened and remanded the claim for service connection for a low back disorder.  The issues of entitlement to service connection for hypertension and lower lip numbness were also remanded for further development.  This development having been completed, see Stegall, supra, the Board may proceed to the merits of the claims.

The June 2013 Board decision had also reopened and remanded the claim for service connection for a psychiatric disorder, diagnosed as paranoid schizophrenia.  Following additional development, the RO granted service connection for this disorder in March 2014.  Therefore, this issue is no longer before the Board.



FINDINGS OF FACT

1.  The Veteran's low back disorder is not related to any event in service, nor was degenerative joint disease present to a compensable degree within one year of his release from service.

2.  The Veteran's hypertension was not present in service, was not present to a compensable degree within one year of his release from service, and is not etiologically related to the medications he takes for the service-connected paranoid schizophrenia.  

3.  The Veteran's complaints of lower lip numbness were not present in service, and is not etiologically related to the medications he takes for the service-connected paranoid schizophrenia


CONCLUSION OF LAW

1.  The Veteran's diagnosed degenerative joint disease of the low back was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002; Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309(a) (2013).

2.  The Veteran's hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to or related to the medication taken for paranoid schizophrenia.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002; Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.310 (2013).

3.  The Veteran's complaints of lower lip numbness were not incurred in or aggravated by service, and are not proximately due to or related to the medication taken for paranoid schizophrenia.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002; Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is reopening the back claim, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

As to the remaining service connection claims, the notice requirements were met in this case by letters sent to the Veteran in June 2002, April and October 2004, November 2005, January 2011, July 2012 and July and August 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA examinations in May 1976, November 1998 and in January 2014 (with a February 2014 addendum).  See 38 C.F.R. § 3.159(c)(4).   Opinions were requested and obtained.  They were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis and hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2013).  The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, that are explicitly recognized as chronic pursuant to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  


Factual background and analysis

Low back disability

The Veteran's service treatment records reflect that he was seen on December 16, 1976 with a complaint of constant back pain that had begun a few hours before.  The impression was muscle spasm that was treated with heat packs and Parafon Forte.  His January 1976 separation examination noted no complaints; the objective musculoskeletal examination was negative.

Shortly after his separation from service, the Veteran was examined by VA in May 1976.  He stated that on occasion he could not bend over and had intermittent pain.  The objective examination noted that he had an erect posture, normal range of motion, no spasms and equal leg lengths.  Straight leg raises were negative.  The examiner noted that, clinically, there was no basis for the back complaints.

The Veteran was not seen again for any back complaints until 1996, when he was seen in March for complaints of mid-back pain.  Muscle spasms were diagnosed.  He again reported pain in June 1998.

In November 1998, the Veteran was examined by VA.  He stated that he would strike the top of his head and the back of his neck when going through doors onboard Naval vessels.  Over the past two to three years his back had begun to bother him.  The physical examination noted abnormal curvature, with forward flexion to 70 degrees; bilateral side bending to 30 degrees; and extension to 20 degrees (which appeared to be painful).  

A spine examination was scheduled for April 2000, but the Veteran failed to report.  However, VA outpatient treatment records developed between 2001 and 2004, noted his continuing complaints of back pain, although range of motion was full and straight leg raises were negative.  An x-ray from November 2004 showed degenerative joint disease (DJD) in the lumbosacral spine.  

The Veteran testified at a hearing before a RO Decision Review Officer (DRO) in March 2005.  He stated that while serving aboard the USS Independence in the galley, he would have to repeatedly go through hatches and that each time he did so he would strike his low back.  He also noted that he had to deliver mail and the sacks were very heavy.  Whenever he would work on the flight deck, he would have to work under planes, moving very heavy chains.

VA treatment records developed between 2004 and 2013 reflected his continuing complaints of and treatment for back pain.

VA re-examined the Veteran in January 2014.  An in-person examination was conducted, following which a diagnosis of degenerative arthritis of the spine was made.  However, because the claims folder was not available, an opinion was deferred.  After the examiner reviewed the claims folder an opinion was rendered in February 2014.  The examiner noted that there were two reports of back pain in service that were diagnosed as back pain/spasm (it was further noted at the time of these complaints the Veteran was undergoing disciplinary action and that the medical documentation raised the suspicion of malingering).  There were no further references to back pain during the remainder of his service and he denied any back problems on the January 1976 separation examination.  The next reference to back pain was not made until 1996, some 20 years following his separation from service and DJD was not documented until 2004 (28 years after his release from duty).  Based on this evidence, the examiner opined that "[i]t is not at least as likely as not that the veteran's currently diagnosed DJD of the low back is etiologically related to any incident of service, to include the various injuries reported by the veteran, or within one year of his separation from service."

The evidence of record clearly shows that there were complaints of back pain in service; therefore, service incurrence of an "injury" may be conceded.  The Veteran has also been diagnosed with DJD of the low back, thus satisfying the requirement of the existence of a current disability.  The only question that remains is whether the currently diagnosed low back DJD is related to the injuries noted in service.  The evidence addressing this question is the February 2014 VA examination that left no doubt that there was no etiological relationship between 1996 complaints of pain and the currently diagnosed DJD (that was diagnosed in 2004) and the remote injuries sustained in service.  The examiner specifically made reference to the 20 year silence in the record of any back disorder, belying any argument of continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   Nor is there any evidence that DJD was present to a compensable degree within one year of his discharge from service.  There is no evidence of record that contradicts this opinion.

The only evidence that supports the Veteran's claim for service connection are his own assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific opinions involved in this case, [that is, whether DJD of the lumbar spine may be etiologically related to remote service injuries] falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension

The Veteran has asserted that his currently diagnosed hypertension was caused by the medications that he takes for the now service-connected paranoid schizophrenia.

The service treatment records are completely negative for any complaints of, treatment for, or diagnosis of hypertension.  His January 1976 separation examination was within normal limits.

The first diagnosis of hypertension was not noted until approximately 1997.  Treatment records developed since that time to the present reflect his continuing treatment for hypertension, for which he takes medication.  Social Security Administration (SSA) records show no evidence that his hypertension is any way related to the service-connected schizophrenia, thus there is no evidence of continuity of symptomatology that would warrant service connection on a presumptive basis.  See Walker, supra.  

The Veteran was examined by VA in January 2014.  It was noted that the claims folder had not been available for review.  The examiner stated:

At the current time(and c-file still needs review to possibly further illuminate when the veteran's hypertension truly started, if it was in 2001 or earlier), the available information indicates that veteran's most consistent and long running mental health medication is Haldol, which he was taking as far back as 1991.  The available information also indicates he was diagnosed with hypertension in 2001, at least 10 years after being placed on Haldol.  And the available medical literature doesn't indicate that Haldol is more likely to cause Hypertension as opposed to Hypotension, either of which is possible.  Based on this information, veteran's hypertension is not at least as likely as not related to his being prescribed Haldol for his mental health issues.  As previously stated, the majority (90-95%) of primary hypertension cases are attributable to a host of risk factors including genetics, sex, age, lifestyle, smoking, etoh use.  In the absence of a compelling secondary cause, and no apparent relationship with his prescription for Haldol, veteran's claimed hypertension is at least as likely as not essential hypertension.

The examiner subsequently reviewed the claims folder and stated that "[c]laims file was reviewed and there was no new evidence discovered so the previous opinion remains unchanged."  There is no evidence of record that contradicts this opinion.

The evidence demonstrates that the Veteran has been diagnosed with hypertension; therefore, the requirement of a current disability has been established.  However, there is no indication that hypertension was present in service.  As a consequence, service connection on a direct basis cannot be found.  Nor is there any indication that hypertension was present to a compensable degree within one year of his separation from service; in fact, the first notation was not made until, at the earliest, 1997, some 21 years after his release from duty.  This significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson, supra.   

The only evidence that supports the Veteran's claim for service connection are his own assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra., the specific opinions involved in this case, [that is, whether the diagnosed hypertension is etiologically related to the medication taken for the service-connected paranoid schizophrenia] falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert, supra. 

Lower lip numbness

The Veteran has asserted that he has suffered from lip numbness ever since he got out of service.  However, he could not recall when he first sought treatment for this complaint.

The service treatment records make no reference to any complaints of, treatment for, or diagnosis of a disorder manifested by lower lip numbness.  The January 1976 separation examination was completely within normal limits.  

The post-service treatment records developed between 1979 and 2013 make mention of subjective complaints of upper and lower lip numbness.  No underlying malady was diagnosed as causing these complaints.  

In January 2014, the Veteran was afforded a VA examination.  The examiner stated:

Review of veteran's clinical treatment records show that he most likely previously had a stroke (MRI Brain 2006), although documentation is scarce.  The first clinical mention of suspected stroke was in 2013 through the Dallas VAMC although his private treatment records weren't available and it's possible there is an earlier documented history of a stroke or equivalent.  The VA Brain MRI from 2006 shows what is referred to as a possible old lacunar infarct, which indicates there was a stroke that occurred before 2006 but the age was unknown.  The MRI was ordered to r/o a pituitary lesion since veteran had an elevated prolactin level on lab exam.

Review of CPRS for complaints of lip numbness (veteran contends it's his lower lip now) show that he actually complained of upper lip numbness for the first time in 2004.  During a follow up exam a week later he reported numbness in the upper & lower left side of his lips.  At the time he reported a 6 month history of upper lip numbness (which contradicts his current claim of lip numbness since discharge from the military).  There was another reported history of lip numbness in a nursing case manager note from 2011, but there has never been a specific disorder diagnosed or identified.  Multiple physical exams in CPRS have not show any abnormality of the cranial nerves specifically identified and veteran was normal on exam of CN V and CN VII during today's exam.  The opinion requested is whether the veteran's "lower lip condition" is related to medications he takes for his mental condition.  At the present time, no specific disorder of the lower lips can be identified.

The examiner was asked to review the entire claims folder and to comment as to whether such review altered his opinion.  The examiner stated "c file was reviewed and no new pertinent evidence was observed, therefore the previous opinion remains unchanged."  There is no evidence of record that contradicts this opinion.

After a careful review of the evidence of record, entitlement to service connection is not warranted for lower lip numbness.  Since there is no confirmed diagnosis of any underlying disability that would cause these complaints, the Board cannot conclude that this disorder is currently present.  Because entitlement to service connection requires the presence of a current disability, the Board finds service connection for this claimed disorder has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition being claimed).  The Veteran has asserted that his claimed lip numbness is related to the medication that he currently takes for his paranoid schizophrenia.  However, since no underlying disability of any of the cranial nerves has been diagnosed, there is currently no disability that could be related to the medication.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific opinions involved in this case, [that is, whether lower lip numbness currently exists or has been diagnosed] falls outside the realm of common knowledge of a lay person.  

It is therefore concluded that service connection cannot be awarded.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for hypertension, to include the medication taken for the service-connected paranoid schizophrenia, is denied.






                                                (Continued on next page)
Entitlement to service connection for lower lip numbness, to include the medication taken for the service-connected paranoid schizophrenia, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


